Graham, J.
On 18 December 1969, the same date on which the judgment here appealed from was entered, Judge Grist entered an order reversing the order of the Buncombe County Clerk' and vacating, annulling, and setting aside the letters testamentary that had been issued to plaintiff. Upon appeal from the judge’s order, this court, in an opinion by Brock, J., (see In re Estate of Nancy S. Davis, 7 N.C. App. 697, 173 S.E. 2d 620, filed 6 May 1970) affirmed the order of the Superior Court. The question raised by this appeal is therefore moot since any right plaintiff might have had for injunctive relief terminated with the vacating of its letters testamentary.
Appeal dismissed.
Brocic and Britt, JJ., concur.